Citation Nr: 1739141	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-32 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a depressive disorder or mood disorder, to include as secondary to a lumbar spine disability, cervical spine disability, or a sleep disorder.

6.  Entitlement to service connection for a sleep disorder as secondary to a lumbar spine disability, cervical spine disability, or depression.




REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1980 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was retained by the RO in Roanoke, Virginia.

In light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's depression claim more broadly to include consideration of his diagnosed "mood disorder due to a general medical condition."

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the VA Central Office (VACO) in Washington, DC.  A transcript of the proceeding has been associated with the claims file.



FINDINGS OF FACT

1.  In April 2017, at the Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for a bilateral knee disability; a transcript of the proceeding is associated with the claims file.

2.  In April 2017, at the Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for a bilateral foot disability; a transcript of the proceeding is associated with the claims file.

3.  The Veteran's lumbar spine disability is not shown to be causally or etiologically related to any disease, injury, or incident in service; arthritis was not manifested in service or within one year of discharge.

4.  The Veteran's cervical spine disability is not shown to be causally or etiologically related to any disease, injury, or incident in service; arthritis was not manifested in service or within one year of discharge.

5.  The Veteran is not shown to have a depressive disorder.

6.  The Veteran's mood disorder due to a general medical condition is not shown to be causally or etiologically related to any disease, injury, or incident in service.

7.  The Veteran's mood disorder due to a general medical condition is not shown to be proximately due to or aggravated by service-connected disability.

8.  The Veteran's sleep disorder due to a general medical condition, insomnia, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

9.  The Veteran's sleep disorder due to a general medical condition, insomnia, is not shown to be proximately due to or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for a bilateral foot disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for service connection for a lumbar spine disability are not met; service connection may not be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for a cervical spine disability are not met; service connection may not be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for service connection for depression, and for a mood disorder due to a general medical condition, are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

6.  The criteria for service connection for a sleep disorder due to a general medical condition, insomnia, are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

With regard to the Veteran's claims for service connection for a bilateral knee disability, and a bilateral foot disability, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In April 2017, before the Board promulgated a decision in this matter, the Veteran testified at the Board hearing that he wished to withdraw from appellate consideration his claims for service connection for a bilateral knee disability, and for a bilateral foot disability.  A transcript of the proceeding has been associated with the claims file, which memorializes his withdrawal of the appeals.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they must therefore be dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for service connection for a lumbar disability, cervical spine disability, a sleep disorder, and depression, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that October 2012 and November 2012 notice letters fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and SSA records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded VA examinations in December 2012 relating to all of his claims.  The Board finds that the VA examination reports are adequate upon which to base a decision on the Veteran's claims.  The VA examiners reviewed the file, took a history from the Veteran, examined him, and provided adequate rationales for their conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including arthritis, that manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  A veteran may also establish service connection for a "chronic" listed in 
38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2016).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  
38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Lumbar Spine

The Veteran served on active duty in the U.S. Navy from May 1980 to June 1983.  See BIRLS, received September 2012.  He contends that he incurred a lumbar spine disability in service.

Specifically, the Veteran contends that due to his height of six feet and seven inches, he had to hunch over while serving aboard a ship, and that he often bumped his head or back.  See Statement, September 2012.

As an initial matter, the Board notes that the Veteran's personnel records have not been associated with the claims file.  Regardless, his service has been confirmed by the BIRLS system, and the Board acknowledges that his service treatment records document that he served aboard the U.S.S. Carl Vinson (CVN-70) between November 1981 and May 1983.  See STRs at p.6-8 and 37-38 of 75.  Also, the service treatment records note that he served as an interior communications electrician.  See STRs at p.30 of 75.  His report of having to assume awkward positions as he moved about the ship are credible and consistent with the nature of his service.  

A September 1981 service treatment record shows he reported low back pain after lifting a pool table, and a low back strain was diagnosed.  See STRs at p.5 of 75.  A March 1982 record showed he reported low back pain from bending over all the time, and low back pain was diagnosed.  See id. at p.9 of 75.  An April 1982 record shows he reported low back pain from having to bend over a lot.  It was noted that he was 79 inches tall, that the maximum height for ship duty was 78 inches, and that he had to bend over constantly, and low back pain was diagnosed.  See id. at p.9 of 75.  A May 1982 record shows diagnosed recurrent low back pain.  See id. at p.6 of 75.  A June 1982 record shows the Veteran was 78 inches tall with recurrent low back pain since he came aboard the U.S.S. Carl Vinson, with no prior trauma, and he reported bending to avoid overhead.  Spine x-rays were within normal limits.  Recurrent low back pain was diagnosed.  See id. at p.6 of 75.  An August 1982 orthopedic evaluation record shows an x-ray was within normal limits, and mechanical low back pain was diagnosed.  See STRs at p.32 of 75.  A May 1983 separation report of medical history shows the Veteran checked the box reporting he experienced recurrent back pain.  However, he denied any head or other injury.  See STRs at p.22 of 75.  The examining physician noted the Veteran was 78 inches tall and must walk bent over aboard the ship, and noted recurrent low back pain, which was noted as not considered disqualifying.  See id.  The May 1983 separation examination report, however, shows that examination of the spine was normal.  See STRs at p.24 of 75.  

Post-service, a January 2012 VA psychiatry record shows the Veteran complained of back pain.  See CAPRI (VVA) at p.75 of 178.  A September 2012 record shows diagnosed arthralgia low back pain.  See id. at p.15 of 178.  A December 2012 x-ray revealed mild-to-moderate multilevel degenerative disc disease (DDD).  See CAPRI (VBMS) at p.86 of 114; see also VA examination report, December 2012.

The Veteran was afforded a December 2012 VA examination.  The examiner noted the Veteran's history of serving in the Navy as an interior communications electrician, and serving on a ship for around one and a half years.  The examiner noted the Veteran grew to six feet and seven inches during his service, and that he had to bend his neck and back to move about the spaces and passageways and had difficulty in his rack when trying to sleep.  The Veteran reported that on one occasion, a hatch fell on his head causing him to fall down backwards and land on his back.  After service, the Veteran reported he worked as an electrician until one year ago, which he reported did require getting into small spaces.  The examiner noted that the Veteran had a history of smoking one pack per day for over 20 years.  The Veteran reported experiencing back and neck pain since service.  The examiner noted a detailed summary of the Veteran's complaints of and treatment for back problems in service.  The examiner noted that an x-ray revealed mild-to-moderate multilevel DDD.  

The examiner opined that it is less likely than not that the Veteran's lumbar spine disability is related to his active service.  The examiner reasoned that the Veteran had no evidence of DDD in service, and that his diagnoses in service were a lumbar strain and low back pain.  The examiner further reasoned that DDD is a slow, progressive condition, that the Veteran's post-service occupational history of working as an electrician in confined spaces and performing manual labor would have placed long term wear and tear on his spine overall.  Also, the examiner noted that the Veteran had been a smoker for more than 20 years, and that he was over the age of 50, which are both risk factors for developing DDD.  Finally, the examiner noted that medically, one would expect the Veteran to have more advanced findings on the x-rays of the lumbar spine if he had began developing DDD while in the service.

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran's lumbar spine disability is related to his active service.  The Board finds the opinion of the December 2012 VA examiner to be the most probative evidence of record with regard to the etiology of the Veteran's lumbar spine disability, which is uncontroverted by any other medical evidence of record.  The Board adds that the VA examiner's opinion is consistent with the fact that the June 1982 lumbar spine x-ray in service was within normal limits and did not reveal any DDD at that time.  Furthermore, while the Board acknowledges the Veteran was seen several times in service for low back pain, including in the orthopedic clinic, no degenerative disease was ever found.  

The Board adds that arthritis was not shown in service or within one year of separation from service and, therefore, service connection may not be presumed.  See 38 C.F.R. § 3.309(a).  While the Board acknowledges the Veteran's back complaints in service, they were found in service, and in the opinion of the VA examiner, to be related to a strain and mechanical back pain, and not found to be manifestations of arthritis.  An x-ray in service of the lumbar spine was negative.

The Board acknowledges that the Veteran is documented as having back complaints in service, and as having to constantly bend over while he served aboard the U.S.S. Carl Vinson.  The Board also acknowledges his account of a hatch hitting his head and falling onto his back.  However, the Board places somewhat less probative weight on the severity of the hatch accident because there was no record of immediate treatment and because the Veteran denied any head or other injury in his discharge medical history questionnaire.  Regarding his lay opinion that his lumbar spine disability is related to his active service, however, the Board ultimately places more probative weight on the opinion of the December 2012 VA examiner, which opinion is supported by a detailed rationale, and by contemporaneous medical evidence.  The Board also finds the examiner's opinion to be more probative based on the VA examiner's medical education and experience.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The Board also acknowledges that the Veteran was awarded disability benefits by the SSA relating to his lumbar spine disability, and that the SSA records note the Veteran's reported history of a back injury in service and experiencing back pain since service.  The Board notes, however, that the SSA determination is not precedential or binding with regard to VA, and that the SSA records merely recite the history as told by the Veteran, as well as the documented complaints in service, all of which has already been addressed herein and has already been taken into serious consideration in this decision.  See, e.g., SSA Records at p.5, 14, 83, and 167 of 169.

Therefore, in summary, the Board concludes that the preponderance is against finding that the Veteran's lumbar spine disability is related to his active service, and service connection is not warranted and may not be presumed; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

B.  Cervical Spine

The Veteran also claims that he has a cervical spine disability due to his active service, including due to constantly having to bend over aboard the ship, and also due to the hatch incident noted above.  See Statement, September 2012; Board hearing transcript, April 2017.  At the Board hearing, he cited the fact that he was treated for a lump on his neck in service.

The Veteran's service treatment records show that in December 1980, the Veteran complained of a lump on his neck that he just noticed for two days.  Examination revealed a nontender, mobile, hard nodule of 1 centimeter.  An assessment of rule-out sebaceus cyst/lipoma was recorded.  See STRs at p.11 of 75.  The May 1983 separation examination report, however, shows that examination of the neck was normal.  See STRs at p.24 of 75.  The Board refers to the discussion above regarding a contended hatch related injury.

Post-service, there is no record of treatment for any neck or cervical problems in the Veteran's VA treatment records.

The Veteran was afforded a VA examination in December 2012.  The VA examiner noted a diagnosis of mild DDD of the cervical spine.  The examiner noted the Veteran's reported history of the Veteran having to constantly bend over while aboard the ship in service due to his height, and his reported history of having a hatch fall on his head.  The examiner noted the Veteran's history of smoking one pack per day for over 20 years.  A December 2012 x-ray of the cervical spine revealed mild DDD.  See also CAPRI records (VBMS), at p.85 of 114.The examiner opined that the Veteran's cervical spine disability is less likely than not related to his active service.  The examiner reasoned that the Veteran had no evidence of DDD in service, that the lump on his neck that was evaluated in service is unrelated to his current neck complaints and would not cause DDD, and that he was shown on x-rays to have mild DDD, which is a slow, progressive condition.  The examiner further reasoned that after his service, the Veteran worked in confined spaces and performed manual labor as an electrician, which would have placed long-term wear and tear on his overall spine.  Also, the examiner noted that the Veteran's history of smoking for more than 20 years increased his risk for developing DDD.  He further reasoned that medically, one would expect that the Veteran to have more advanced cervical spine disease if he began developing it while in the service.

The Board finds the above opinion of the December 2012 VA examiner to be the most probative evidence of record with regard to the Veteran's cervical spine disability, to include DDD, is related to his active service.  The Board notes that the opinion of the VA examiner is not contradicted by any other opinion of record, and it is supported by a detailed rationale.  It is also consistent with the fact that examination of the veteran's neck was normal at the time of his separation from service.  

The Board again acknowledges the Veteran's reported history of constantly bending over in service while aboard the U.S.S. Carl Vinson, which report is consistent with the documented history in the service treatment records.  The Board also acknowledges his testimony that he incurred a lump on his neck after a hatch fell on his head.  The Board notes, however, that the relevant service treatment record involving the lump on his neck indicates that it involved a cyst or lipoma, which was not tender, and not any injury or contusion, and he did not report any injury at the time of treatment.  Therefore, the Board finds the Veteran history of incurring the lump due to a hatch incident to be not credible and not supported by the contemporaneous medical evidence.  The Board notes in that regard that generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  To the extent the Veteran, as a lay person, opined his cervical spine disability is nevertheless related to his active service, the Board ultimately finds the opinion of the VA examiner to be more probative based on the detailed rationale provided by the examiner.  The Board also finds the examiner's opinion to be more probative based on the VA examiner's medical education and experience.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

Therefore, in summary, the Board concludes that the preponderance is against finding that the Veteran's cervical spine disability is related to his active service, and service connection is not warranted and may not be presumed; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

C.  Depression

The Veteran claims he has depression due to being discharged from service due to his height (despite wishing to make a career in the naval service).  See Board hearing transcript; see also Statement, September 2012; VA examination report, December 2012.  

In the alternative, he alleges he has depression secondary to pain due to a lumbar spine disability and cervical spine disability.  See also Notice of Disagreement, April 2013; see also Board hearing transcript.  His representative also indicated at the Board hearing another theory of entitlement as secondary to a sleep disorder.  See Board hearing transcript at p.23-24.

A September 1980 service treatment record shows the Veteran requested counseling after being dropped from basic electricity/electronics school for "attitude problems."  He was referred for psychiatric evaluation.  See STRs at p.15 of 75.  A subsequent September 1980 psychiatry or psychology record shows the Veteran failed to keep his appointment.  See STRs at p.44 of 75.  The Veteran's May 1983 separation report of medical history shows he denied depression, excessive worry, or nervous trouble of any sort.  See STRs at p.22 of 75.  The May 1983 separation examination report shows that psychiatric examination was normal.  See STRs at p.24 of 75.  

Post service, a March 2004 VA homeless program note shows the Veteran reported some recent depression related to his homeless situation.  See CAPRI (VVA) at p.178 of 178.  September 2004 records show he entered a rehabilitation program at the VA medical center for cocaine addiction.  See id. at p.165 of 178.  A March 2011 VA primary care record shows the Veteran reported experiencing mild depression and insomnia.  Depression versus insomnia was diagnosed, and he was referred to the mental health clinic.  See CAPRI (VVA) at p.106 of 178.  A March 2011 VA mental health clinic record shows the Veteran reported experiencing depression that "comes and goes," trouble sleeping (maybe 30 minutes at a time), crying often, and difficulty concentrating.  Diagnoses were recorded of a depressive disorder, NOS, and rule-out bipolar disorder.  See CAPRI (VVA) at p.104 of 178.  A January 2012 VA psychiatry record shows the Veteran reported trouble sleeping and back pain, and that his pain triggers or magnifies his depression; depression was diagnosed.  See CAPRI (VVA) at p.75 of 178.  A July 2012 record shows he reported he was a binge drinker and wished to stop.  See id. at p.53 of 178.  A September 2012 VA SATP record shows the Veteran started the program after received a DUI, and it was noted the he reported a history of depression but denied it presently.  See id. at p.36 of 178.  

An October 2012 VA treatment record shows he was almost to tears when talking about the lack of documentation in his service treatment records for his conditions.  He reported that his medical problems affect his mental state, and that he experienced anxiety and depression due to his medical conditions.  In addition to symptoms of depression, the Veteran reported sleep disturbance, low energy, social withdrawal, and decreased concentration and attention.  Diagnoses of a mood disorder due to a general medical condition, and a depressive disorder, NOS, were recorded.  See CAPRI (VBMS) at p.45 of 114.  A January 2014 VA treatment record shows he reported that the death of his wife in November made him depressed, but that he had moved on since and offered no complaints.  See id. at p.46 of 114.  More recent VA mental health treatment records show the diagnosis was changed to a mood disorder due to a general medical condition, and bereavement, improved.  See id. at p.23 of 114.

The Veteran was afforded a December 2012 VA mental health examination.  The Veteran reported that he found his time in service to be both enjoyable and rewarding, he had good workplace relationships with his fellow sailors and superiors, and that he desired to make a career of naval service but found himself unable to do so due to his height.  He reported his post-service history of over 30 years as an electrician, and denied any history of workplace difficulties or interpersonal strife with coworkers.  He reported treatment at VA for cocaine abuse in 2004, and that this was his first interaction with any counselors.  He reported again seeking substance in 2011 for alcohol abuse after receiving a DUI charge, and the examiner noted it was around that time that the Veteran reported symptoms of sleeplessness and depressed mood.  

The Veteran reported he was presently abstinent from substances since May 2012.  He reported symptoms of chronic sleep impairment, decreased ability to sustain focus, and mild irritability.  He denied any symptoms of anxiety, or manic or hypomanic symptoms.  He reported a history of depressive-type symptoms, but none presently.  He reported significant sleep impairment, and that he obtains three hours of broken sleep per night, which he attributed to chronic pain and discomfort.  He did not report any nightmares, intrusive thoughts, or psychiatric difficulties contributing to such sleep dysfunction.  Regarding his daytime functioning, he reported chronic feelings of fatigue, loss of focus, and irritability.  

The examiner opined that overall, the Veteran reported "symptoms of sleep disturbance that appear to be solely linked to physical complaints," and that he meets the DSM-IV criteria for a sleep disorder due to a general medical condition, which medical condition the examiner noted involved the Veteran's complaints of pain and discomfort.  The examiner diagnosed "a sleep disorder due to general medical condition, insomnia."  Regarding whether the Veteran has depression, the examiner opined that the Veteran does not have a depressive disorder.  As noted above, the examination report shows the Veteran reported no depressive symptoms at the time of the examination.  The examiner further reasoned that the Veteran's history of depressive symptoms merely involved reactions to prior situational stressors and the impact of intoxicant abuse.  The examiner added that the Veteran did not meet the criteria for an episode of a major depression in the past.  While the examiner acknowledged that the Veteran did report crying spells, the examiner noted they appear to occur in response to what he perceives as others taking advantage of his good nature.  The examiner further noted that no functional impairment linked to any mood disorder or affective symptomatology was reported by the Veteran.  

The Board finds the opinion of the December 2012 VA examiner to be the most probative evidence of record with regard to whether the Veteran has a current depressive disorder, or has ever had a current depressive disorder during the period on appeal.  The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current depressive disorder at any time during the period on appeal, service connection for such cannot be granted.  See id.  

The Board acknowledges that the March 2011, January 2012, and October 2012 VA treatment records show a depressive disorder was diagnosed at that time by VA clinicians.  At the same time, however, the Veteran's psychiatric diagnosis was changed in 2014 in the VA health system to solely a mood disorder due to a general medical condition, and the depression diagnosis was discontinued.  The December 2012 VA examiner opined that the Veteran's history of depressive symptoms merely involved reactions to prior situational stressors and the impact of intoxicant abuse (and not symptoms of a depressive disorder), which opinion the Board finds to be the most probative because it is consistent with the Veteran's history shown in the medical evidence, as the Veteran began substance abuse treatment around that time in September 2012 (VA SATP).  The Board also finds the opinion of the VA examiner to be the most probative in this regard based on the detailed history and rationale provided in the VA examination report as compared to the more brief VA treatment records.

The Board also acknowledges that a more recent June 2014 consultation report by Dr. R.H. associated with the Veteran's SSA records shows that Dr. R.H. noted a depression diagnosis.  The Board ultimately finds the December 2012 VA examiner's opinion to warrant less probative value because the consultation report shows no symptoms of depression were noted, and no mental health history, except that Dr. R.H. simply noted "he sees a psychiatrist at the VA Medical Center in Hampton, Virginia for depression, anxiety, and insomnia."  This notation was in fact incorrect, as the VA treatment records dated in 2014 show that the Veteran's depression diagnosis had been discontinued, and there was no diagnosed anxiety.  Thus, Dr. R.H.'s diagnosis of depression simply relied upon erroneous facts and is therefore of no probative value.

The Board has taken into consideration all of the lay statements by the Veteran, as well as the November 2012 lay statements he submitted from friends, averring that he experienced depression.  The Board ultimately finds the medical opinion of the December 2012 VA examiner to be the more probative than the lay opinions based on the examiner's detailed rationale for his opinion.  

As a final matter, with regard to the Veteran's diagnosed "mood disorder due to a general medical condition," the Board finds that this psychiatric disorder is clearly shown to be caused by a medical condition - it is in fact diagnosed as caused by such.  There is no evidence of record indicating any other etiology.  The Veteran is not, however, service connected for any medical condition.  Therefore, the Board concludes that the preponderance of the evidence is against findings that service connection for a mood disorder due to a general medication condition is warranted.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In summary, the Board concludes that service connection for depression, and for a mood disorder due to a general medical condition, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

D.  Sleep Disorder/Insomnia

The Veteran also claims he has experienced a sleep disorder/insomnia since service.  See Board hearing transcript.  He testified at the Board hearing that he experienced trouble sleeping in service due to back and cervical pain he experienced in service, and because he was too tall for his cot.

In the alternative, the Veteran asserts that his sleep disorder/insomnia is secondary to pain due to a lumbar spine disability or a cervical spine disability.  See Statement, September 2012.  His representative also indicated at the Board hearing another theory of entitlement as secondary to depression.  See Board hearing transcript at p.23-24.

As an initial matter, service connection has been denied herein for a lumbar spine disability, a cervical spine disability, and for depression or a mood disorder.  Therefore, there can be no service connection for a sleep disorder/insomnia as secondary to these non-service connected disabilities.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Board again notes that the Veteran is not presently service connected for any disability.

With regard to direct service connection, the Veteran's service treatment records are silent as to any complaints of sleep trouble.  His May 1983 separation report of medical history shows that he denied frequent trouble sleeping.  See STRs at p.22 of 75.

Post service, a March 2011 VA primary care record shows the Veteran reported experiencing mild depression and insomnia.  Depression versus insomnia was diagnosed, and he was referred to the mental health clinic.  See CAPRI (VVA) at p.106 of 178.  A March 2011 VA mental health clinic record shows the Veteran reported trouble sleeping, maybe 30 minutes at a time.  See CAPRI (VVA) at p.104 of 178.  A January 2012 VA psychiatry record shows the Veteran reported trouble sleeping and back pain.  See CAPRI (VVA) at p.75 of 178.  A September 2012 VA nursing note shows the Veteran reported that his pain affects his sleep.  See id. at p.17 of 178.  An August 2013 VA treatment record shows diagnosed insomnia.  See CAPRI (VBMS) at p.60 of 114.  

As explained in detail above, the Veteran was afforded a December 2012 VA examination, and the examiner diagnosed a sleep disorder due to general medical condition, insomnia.  The Veteran reported to the VA examiner significant sleep impairment, three hours of broken sleep per night, which the Veteran attributed to chronic pain and discomfort.  The examiner noted that overall the Veteran reported "symptoms of sleep disturbance that appear to be solely linked to physical complaints," and that he meets the DSM-IV criteria for a sleep disorder due to a general medical condition, which medical condition the examiner noted involved the Veteran's complaints of pain and discomfort.

In light of the above, the Board finds that a preponderance of the evidence is against finding that the Veteran's sleep disorder due to a general medical condition is related to his active service.  The Board finds the December 2012 VA examiner's opinion to be the most probative with regard to the etiology of the Veteran's sleep disorder.  The Board notes that the December 2012 VA examiner's opinion is uncontroverted by any medical evidence, and it is supported by a detailed rationale.  The examiner's opinion is also consistent with the Veteran's own statements to clinicians in service and at VA.  His May 1983 separation report of medical history shows that he denied frequent trouble sleeping at separation.   The September 2012 VA nursing note shows the Veteran reported that his pain affects his sleep.  See CAPRI (VVA) at p.17 of 178.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  He likewise told the December 2012 VA examiner that he attributed his sleep difficulty to chronic pain and discomfort.  

To the extent that the Veteran, as a lay person, opines that his sleep disorder is nevertheless related to his active service, the Board ultimately finds the opinion of the VA examiner to be more probative based on the detailed rationale provided by the examiner, who diagnosed the sleep disorder as due to a general medical condition.  The Board also finds the examiner's opinion to be more probative based on the VA examiner's medical education and experience.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  

The Board also acknowledges the November 2012 statements made by friends of the Veteran, which friends reported that the Veteran has experienced sleep problems.  These statements, however, do not tend to etiologically link the Veteran's sleep disorder to his active service; furthermore, the Board finds the opinion of the December 2012 VA examiner to be more probative based on the detailed rationale for the opinion.

Therefore, in summary, the Board concludes that the preponderance is against finding that the Veteran's sleep disorder due to a general medical condition, insomnia, is related to his active service or secondary to service-connected disability, and service connection is not warranted; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal of entitlement to service connection for a bilateral knee disability is dismissed.

The appeal of entitlement to service connection for a bilateral foot disability is dismissed.

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for depression or a mood disorder is denied.

Service connection for a sleep disorder is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


